DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 12/10/2020.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/14/2020 and 5/21/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Election/Restrictions
In the response from applicant on the restriction requirement on 10/30/2020, applicant agrees to withdraw inventions of group 2 (claims 17-27) and group 3 (claims 28) and elects group 1 (claims 1-16). Hence Claims 17-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1, the terms of “the longitudinal direction of the beam” (line 15-17) are vague and render the claim indefinite. It lacks proper antecedent basis because nowhere in the claim cites and specifies “a longitudinal direction of the beam”. Further, the “longitudinal direction” gives a pointing orientation, which does not correspond to a distinctive location or position. Hence, the phrase of “to move the second lens transversely to the longitudinal direction of the beam ….., move the elongated focus transversely to the longitudinal direction of the beam” becomes vague and unclear.
Moreover, the term "elongated focus" per se is vague and leaves the skilled person in doubt as to the technical feature implied by it. In the absence of any further 

Claims 2-16 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Regarding Claim 3, the term of "high refractive index glass" (line 1-2) is vague, which does not clearly define a technical limitation. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Regarding Claim 14, the term of "a coefficient of variation" (line 2) per se does not allow the skilled person to derive the technical limitation implied by it. This is because it remains undefined which measured quantity this coefficient of variation relates to.

Regarding Claim 15, the term of "a contained power" (line 2) per se does not allow the skilled person to derive the technical limitation implied by it. This is because it remains undefined which measured quantity this coefficient of variation relates to.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Kelley et al (US 6043843).

Regarding Claim 1, Kelley teaches an apparatus (abstract; fig. 3 and fig. 7) comprising: 
a beam source (fig. 3, 205); 
beam forming optics (fig. 3, 210, or 210+215); 
a first focusing lens having a focal length (fig. 3, 220); 
a second focusing lens having a focal length(fig. 3, 225), wherein 


the beam forming optics are positioned between the beam source and the first focusing lens (fig. 3, 205, 210, 220), 

the first focusing lens is positioned between the beam forming optics and the second focusing lens (fig. 3, 210, 220, 225), and
 
the beam forming optics, the first focusing lens, and the second focusing lens are arranged to receive a beam of laser radiation from the beam source and to form the beam into an elongated focus (fig. 3, 205, 210, 220, 225, 230, 240, 245; col. 3, line 65- col. 4, line 3, the system also beneficially includes a controller configured to control the lens movement from one of its two operating positions to the other, responsive to the operator inputs to thereby change the beam spot size so as to correspond with the selected addressability; --the beam focus can be elongated in any directions) ; and 

a lens translator configured to move the second lens transversely to the longitudinal direction of the beam and relative to the beam forming optics and to the first lens, and thereby move the elongated focus transversely to the longitudinal direction of the beam (fig. 7, 225 with x-y direction, 450”- lens translator, 410”-comtroller).

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hargis et al (US 20180329203) in the view of Kelley et al (US 6043843).

Regarding Claim 1, Hargis teaches an apparatus (abstract; fig. 17B) comprising: 

a beam source (fig. 17B, 1751A-C); 
beam forming optics (fig. 17B, 1755); 
a first focusing lens having a focal length (fig. 17B, 1760);  
a second focusing lens having a focal length (fig. 17B, 1762), wherein 
the beam forming optics are positioned between the beam source and the first focusing lens (fig. 17B, 1751A-C , 1755, 1760);  
the first focusing lens is positioned between the beam forming optics and the second focusing lens (fig. 17B, 1755, 1760, 1762); and
 
the beam forming optics, the first focusing lens, and the second focusing lens are arranged to receive a beam of laser radiation from the beam source and to form the beam into an elongated focus (fig. 17B, 1751A-C , 1755, 1760, 1762; (¶[0218], line 1-21, The Powell lens 1762 is configured to convert the resulting laser beam of negative lens 1760 that has a Gaussian beam profile into a laser beam having a flat top intensity distribution and an elongated cross-section orthogonal to propagation of the beam, with the elongated cross-section having a length in a first direction that is longer than in a second orthogonal direction); and 



But Hargis does not specifically disclose that wherein the focal lengths of the first and second focusing lenses differ by less than 20%.

However, Kelley teaches a system for forming optical beam spots of different sizes (abstract; fig. 3 and fig. 7), wherein the focal lengths of the first and second focusing lenses differ by less than 20% (fig. 3, 205, 210, 220, 225; col. 9, line 40-43, the second lens 225, which may have an effective focal length either the same or different than the effective focal length of the first lens 220).



Regarding Claim 2, Hargis - Kelley combination teaches that the apparatus of claim 1, wherein the focus includes a flat-top intensity profile (¶[0218], line 1-21, the Powell lens 1762 coupled to the translation stage 1765; The Powell lens 1762 is configured to convert the resulting laser beam of negative lens 1760 that has a Gaussian beam profile into a laser beam having a flat top intensity distribution and an elongated cross-section orthogonal to propagation of the beam, with the elongated cross-section having a length in a first direction that is longer than in a second orthogonal direction, as disclosed in Hargis).

Regarding Claim 3, Hargis - Kelley combination teaches that the apparatus of claim 1, wherein the second lens is made of a high refractive index glass (¶[0207], line 1-25, Powell lens 1710 can include other types of Powell lens. The Powell lens 1710 can convert laser beam 1705 that has a Gaussian beam profile into the output laser beam 1712 having a flat top intensity distribution and an elongated cross-section orthogonal to propagation of the beam, with the elongated cross-section having a length in a first direction that is longer than in a second orthogonal direction; a function of the 

Regarding Claim 4, Hargis - Kelley combination teaches that the apparatus of claim 1, further comprising a third lens having a focal length longer than the focal length of the second lens, and wherein the second lens is positioned between the first lens and the third lens (fig. 17B, 1764, as disclosed in Hargis; fig. 3, 230, -- has a longer focal length than lenses 220 and 225, as disclosed in Kelley; further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955)).

Regarding Claim 5, Hargis - Kelley combination teaches that the apparatus of claim 1, wherein the beam forming optics are arranged to convert a Gaussian beam, provided by the beam source, into an angularly uniform beam, and wherein the beam forming optics are arranged to collimate the angularly uniform beam into a spatially uniform beam in a plane orthogonal to a direction of propagation of the spatially uniform beam (¶[0207], line 1-25, Powell lens 1710 can include other types of Powell lens. The Powell lens 1710 can convert laser beam 1705 that has a Gaussian beam profile into the output laser beam 1712 having a flat top intensity distribution and an elongated cross-section orthogonal to propagation of the beam, with the elongated cross-section having a length in a first direction that is longer than in a second orthogonal direction. ¶[0218], line 1-21, the Powell lens 1762 coupled to the translation stage 1765; The 

Regarding Claim 6, Hargis - Kelley combination teaches that the apparatus of claim 1, further comprising a flow cell illuminated by the beam (¶[0216], line 1-7, In some embodiments in which the system 1750 is used perform testing of biological samples, flow cells are illuminated with the laser beam 1766, as disclosed in Hargis).

Regarding Claim 7, Hargis - Kelley combination teaches that the apparatus of claim 6, further comprising a radiation measurement system configured to measure radiation scattered and emitted from the flow cell (¶[0216], line 1-7, In some embodiments in which the system 1750 is used perform testing of biological samples, flow cells are illuminated with the laser beam 1766. Fluorescent dyes absorb light at certain wavelengths and in tum emit their fluorescence energy at a different wavelength. This emission can be detected to ascertain properties of the fluid in the flow cell, as disclosed in Hargis).

Regarding Claim 8, Hargis - Kelley combination teaches that the apparatus of claim 1, further comprising: 


Regarding Claim 9, Hargis - Kelley combination teaches that the apparatus of claim 1, wherein the first focusing lens and second focusing lens are separated by a distance that is less than 10% of the first focusing lens' focal length (fig. 9, S1’, S2; positions of 220, 225 are adjustable, as disclosed in Kelley; --it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955)).

Regarding Claim 10, Hargis - Kelley combination teaches that the apparatus of claim 9, wherein the first focusing lens and second focusing lens are separated by a distance that is less than 5% of the first focusing lens' focal length (fig. 9, S1’, S2; positions of 220, 225 are adjustable, as disclosed in Kelley; --it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955)).

Regarding Claim 11, Hargis - Kelley combination teaches that the apparatus of claim 1, wherein the beam source and the beam forming optics are integrated into a 

Regarding Claim 12, Hargis - Kelley combination teaches that the apparatus of claim 1, wherein the beam forming optics, the first focusing lens, the second focusing lens, and the lens translator are integrated into a single unit (fig. 17B, 1755, 1760, 1762, 1765, as disclosed in Hargis; -- it has been held that forming in one piece an article which has formerly been formed into two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 US 164 (1893)).

Regarding Claim 13, Hargis - Kelley combination teaches that the apparatus of claim 1, wherein the focal lengths of the first and second focusing lenses differ by less than 5% (fig. 3, 205, 210, 220, 225; col. 9, line 40-43, the second lens 225, which may have an effective focal length either the same or different than the effective focal length of the first lens 220, as disclosed in Kelley).

Regarding Claim 14, Hargis - Kelley combination teaches that the apparatus of claim 1, wherein the first focusing lens and second focusing lens are configured to maintain a coefficient of variation between 0.2-3.0% after moving the elongated focus transversely (this claim has undefined issue, see 112 rejection above; ¶[0086], line 1-

Regarding Claim 15, Hargis - Kelley combination teaches that the apparatus of claim 1, wherein the first focusing lens and second focusing lens are configured to maintain a contained power between 50-80% after moving the elongated focus transversely (this claim has undefined issue, see 112 rejection above; ¶[0211], line 1-32, the control system 1730 can use the feedback to create a control system loop that maintains the position of the translation stage so that a uniform power distribution or more desirable spot shape (e.g., linear) is maintained on the target 1725. The detector 1720 can continue to receive the optical signal that can indicate, after processing by the control system 1730, whether or not a loss of power has occurred at the flow cell, whether or not the pattern of the power distribution has changed at the flow cell, or various other measurements that can be used by the control system 1730 to maintain an optimal optical properties (e.g., a power distribution) emanating from Powell lens 1730, as disclosed in Hargis; -- further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955)).

Regarding Claim 16, Hargis - Kelley combination teaches that the apparatus of claim 1, wherein the lens translator is configured to move the second lens transversely 

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872